Citation Nr: 0519817	
Decision Date: 07/21/05    Archive Date: 08/03/05

DOCKET NO.  03-04 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for hypertension, on a 
direct basis and as secondary to the service-connected 
post-traumatic stress disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from April 1969 to 
January 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Jackson, Mississippi.  In that decision, the RO denied 
service connection for hypertension.  

During the current appeal, and specifically by a January 2003 
rating action, the RO granted service connection for 
post-traumatic stress disorder (PTSD) and awarded a 
compensable evaluation of 50 percent, effective from March 
2002, for this disability.  The statement of the case, which 
was issued approximately one week later in January 2003 with 
regard to the veteran's hypertension claim, included 
consideration, and denial, of the claim of entitlement to 
service connection for this disability as secondary to the 
service-connected PTSD.  Subsequently, in July 2004, the RO 
granted a total schedular rating, effective from October 
2002, for the veteran's service-connected PTSD.  

The appeal of the claim for service connection for 
hypertension, on a direct basis and as secondary to the 
service-connected PTSD, is being REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify you if further action is required on your part.  


REMAND

There were no findings of hypertension in service.  
Post-service medical records reflect periodic treatment for 
hypertension between December 1999 and June 2002.  At a VA 
examination conducted in September 2002, the examiner 
provided an impression of hypertension and noted that the 
veteran had been diagnosed with this disorder "sometime 
between 1997 and '98."  Additional medical records reflect 
continued treatment for hypertension in October 2002 and 
March 2003.  

In a statement dated in March 2003, a private physician who 
has treated the veteran expressed his opinion that "[t]here 
is a significant likelihood that his [the veteran's] 
hypertension is related to his post traumatic stress 
disorder."  Also included in the claims folder is an August 
2003 medical opinion (obtained in a separate case) in which a 
VA physician stated that "one cannot . . . [s]ay with any 
degree of medical support that there is an association 
between one[']s developing any coronary artery disease and 
their having years of mental distress as would be manifest 
with posttraumatic stress disorder."  This doctor 
specifically stated that "[t]here is at this moment no 
scientific basis for a connection between stress and the 
development of cardiovascular disease."  

Thereafter, in December 2004, a VA physician who had reviewed 
the veteran's record expressed his opinion that the veteran's 
"hypertension is not related to his military service."  
Rather, the physician felt that a much greater significant 
cause of the veteran's hypertension was his weight gain of 
almost 70 pounds since his military separation examination.  
In addition, the physician noted that he had found no 
literature to support the private doctor's opinion that the 
veteran's hypertension might have been due to his PTSD.  
However, the VA physician did not express an opinion, as 
requested, as to whether it was more likely, less likely, or 
as likely as not that the veteran's hypertension was 
aggravated by his service-connected PTSD and, if so, what 
measurable degree of current hypertensive disability 
represents a permanent increase in its severity caused by the 
service-connected PTSD.  

In a February 2005 statement, the same VA physician who had 
provided the December 2004 opinion reiterated that he could 
"find no link between . . . [the veteran's hypertension and 
his service-connected PTSD]."  However, this physician then 
stated that "[i]t is as likely as not that the . . . 
[veteran's] hypertension was aggravated by his PTSD."  The 
physician did not indicate what measurable degree of current 
hypertensive disability represents a permanent increase in 
its severity caused by the service-connected PTSD as had been 
requested.  

In view of these conflicting medical opinions, the Board 
finds that a remand of the veteran's service connection claim 
is warranted.  On remand, the veteran should be accorded a 
current VA examination in which the examiner has the 
opportunity to review the claims folder.  Additionally, the 
examiner is requested to provide a pertinent opinion 
regarding the etiology of the veteran's hypertension.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED for the following actions:

1.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded a VA 
examination to determine the nature, 
extent, and etiology of his hypertension.  
The claims folder must be made available 
to the examiner in conjunction with the 
examination.  All indicated tests should 
be conducted.  

All pertinent hypertensive pathology, 
which is found on examination, should be 
noted in the report of the evaluation.  
In addition, the examiner should express 
an opinion as to whether there is a 
50 percent probability or greater that 
any diagnosed hypertension found on 
examination was caused, or aggravated, by 
his service-connected PTSD.  If 
aggravation is found, the examiner should 
also specify what measurable degree of 
current hypertensive disability 
represents a permanent increase in its 
severity caused by the service-connected 
PTSD.  The examiner is asked to reconcile 
any opinion with the March 2003 statement 
by a private physician and the December 
2004 and February 2005 statements by the 
VA physician.  

2.  The RO should then re-adjudicate the 
issue of entitlement to service 
connection for hypertension, on a direct 
basis and as secondary to the 
service-connected PTSD.  If the decision 
remains in any way adverse to the veteran 
and his representative should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include the applicable 
law and regulations considered pertinent 
to the issue remaining on appeal as well 
as a summary of the evidence of record.  
An appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  This appeal is remanded to the RO via the AMC in 
Washington, DC.  No action is required of the veteran until 
he is notified by the RO.  The veteran has the right to 
submit additional evidence and argument on the matter that 
the Board has remanded to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).  



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  



